j           OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS

                                   AUSTIN




!
I   Honorable Tom L. Hertleg
    Criminal Dlstrlct Attorney
    Hidalgo County
I   Edinburg, Texas




                                                       reaeived  and care-
                                                       te 'from your PC?'
    quest as followet




                                               a of the pea-
                                                      a popula-
                                                ed two thousand
                                               ~thas.one hundred
                                             aooording to.the
                                            Cenaua8re hereby




                               on of auoh ealary the
             Cotwt~vlll aonsldep~the ieei reaalved by
             ruah offlue during the preoedlng fiscal
             year, the expense8 of that ofSi0e during
             the aame period, and the relative duties
             encwnbent oii,auohoffioe; and ahall in
             their discretion affix to such office auoh
Honorable Tom 1. Iiartley,page 2


                   compensation as they deem Just and nec-
                   essary for the services rendered, within
                   the limits herelnbefore provided.*
              "I&ial&O Count   with a population of 106,&S
         according to the 19i'
                             0 Federal Census; appears to
         be the only county affected by this Act.
                 'Under xctlon 56 of ~theArticle 3 of the
         Constitution ot"Texas and the City of Fort Worth
         v. 5obbitt, 36 'j.W. (2nd) 470, Dexar County v.
         Tynan, et al., 97 A. w. (2nd)567, a1~3W~OUS
         oplnlons of your office relating    to Acta of the
         iegfslature    applying to only one county, It is
         my opinion that the above portion of saPd Act le
         unconstitutional.
              "Will you please advise me whether or not I
         am aorreot in this conalusicn?”
          Hidalgo County, Texaa, la the only county in Texas
ccexingvlthln the population brackets eet out in the above
quoted eubdlvieion.
          It 'is our opinion that you have oorrectlg ansversd
the queetion.
               The.above quoted subd&vlaion ie dearly unoonetltu~
tlonal      a& void. See the following authorities;

         Section $,   Art. III, Terna’- Constitution
         frUller    va.  Paso County, 1fX S. U. (28) 1000
                          El
         Ebx.a~County v. Tynan, 97 S. W. (2d) 467'
         Clark vs. Plnley $J 3. W.‘,343
         ;)mithv. Atate,   49 3. W. (ed) 739
         Bitter v. West, 65 S. W. (26) 414
         Wood v. PlarfeInd. %hool Disf., I.23 S.W. (26) 429
          We enclose herevith~opxes: of Opinions O-1957 and
O-3662, vhloh hold similar aots~onstltutlonal.




                                                       Urn.J. Pwnlng-,
                                                              Assistan>
                                                                          :~r:   $,,..I